                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA



RENARD T. POLK,                  )                 3:16-CV-0652-MMD-CBC
                                 )
           Plaintiff,            )                 MINUTES OF THE COURT
                                 )
     vs.                         )                 August 19, 2019
                                 )
TARA CARPENTER, et al.,          )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                          LISA MANN    REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is plaintiff’s motion to compel discovery, motion request for
subpoenas, and motion for enlargement of time to amend pleadings and join additional
parties (ECF Nos. 83, 84, 87). Defendants opposed the motions (ECF Nos. 86 & 90), and
plaintiff replied (ECF No. 88). Also before the court is defendants’ motion to extend time to
file dispositive motions (ECF No. 87), which plaintiff did not oppose. The court will address
each request in turn.

ECF Nos. 83/84 – Motion to Compel Discovery and Motion Request for Subpoenas
Duces Tecum

        On July 15, 2019, plaintiff filed a motion to compel discovery and a motion request
for subpoenas duces tecum1, arguing that defendants wrongfully withheld discovery
responses. (ECF Nos. 83/84). Defendants oppose the motions, stating that plaintiff has
failed to follow Local Rule 26-7(c), which requires that a party submitting a discovery
motion make a good-faith effort to meet and confer with the opposing party before filing the
motion. (ECF No. 86). Plaintiff’s reply states that the defendants had the opportunity to
meet and confer during the mediation process but failed to do so. (ECF No. 88). The
court notes that the mediation conference was held on February 13, 2018. (See ECF No.

1
    ECF Nos. 83 and 84 are identical motions.
24). Because the plaintiff has not made a good-faith effort to meet and confer on this
discovery issue, the motion to compel and the motion request for subpoenas duces tecum
(ECF Nos. 83 & 84) are DENIED.

ECF No. 87 – Motion for Enlargement of Time to Amend Pleadings and Join
Additional Parties

        On July 1, 2019, the court granted in part, plaintiff’s motion for an enlargement of
time to amend pleadings and join additional parties. (See ECF No. 80). The deadline to
amend pleadings and join additional parties was set for July 31, 2019. Id. In the order, the
court noted that no further extensions of time as it relates to the scheduling order would be
granted. Id. On July 31, 2019, plaintiff filed a second motion for enlargement of time to
amend pleadings and join additional parties. (ECF No. 87). Plaintiff argues that
defendants are withholding specific discovery and disclosure requests and plaintiff is
unable to discover the names of the Doe Defendants. Id. Defendants opposed the motion
arguing that no good cause existed for granting the motion as the court was clear that no
further extension of time would be granted. (ECF No. 90). Additionally, defendants state
that they have provided discovery to plaintiff and the defendants attach those discovery
requests as evidence of their compliance. (See ECF Nos. 90-1, 90-2, 90-3).
        The court finds that plaintiff has not shown that good cause exists to further extend
the time for plaintiff to amend his pleadings. However, the court notes that if the true
identity of any of the Doe Defendants comes to light during the remainder of discovery,
plaintiff may move to substitute the true names of Doe Defendants at that time.
Accordingly, plaintiff’s motion for enlargement of time (ECF No. 87) is DENIED.

ECF No. 85 – Motion for Extension of Time to File Dispositive Motions

       As noted above, the court was explicit that no further extensions of the scheduling
order would be granted in this case. (See ECF No. 80.) Accordingly, defendant’s motion
for extension of time (ECF No. 85) is DENIED. Dispositive motions remain due by
Monday, September 30, 2019.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
